Citation Nr: 1820712	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-11 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for generalized anxiety disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

In October 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDING OF FACT

During the entire period of the claim, the Veteran's anxiety disorder has most nearly approximated total social and occupational impairment.  


CONCLUSION OF LAW

The Veteran's generalized anxiety disorder warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9400 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Factual Background and Analysis

Initially, the Board finds a brief discussion of the Veteran's psychiatric claim history is warranted.  The Veteran submitted a claim for a psychiatric disorder in January 2012.  The RO granted service connection for an anxiety disorder in a June 2013 rating, and assigned a 30 percent disability rating.  In August 2013 the Veteran submitted a notice of disagreement as to the assigned disability rating.  Thereafter, the RO assigned a 50 percent disability rating throughout the entire appeal period in a March 2018 rating decision.  As such, the Board will now assess whether the Veteran's psychiatric disorder warrants a disability rating in excess of 50 percent throughout the entire initial claim period.  For reasons explained more fully below, the Board finds a 100 percent schedular rating is warranted throughout the entire appeal period.  
Generalized anxiety disorder (GAD) is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9400.

Critically, the Board observes that the above-noted evaluation criteria for a 70 percent disability rating indicates an array of symptoms, which are likely sufficient to cause impairment and deficiencies in most areas of life functioning, to include work, school, family relations, judgment, thinking, or mood.  Such symptoms need not rise to the level of activity preclusion, but rather negatively influence or  impact upon most areas of life functioning.  A higher 100 percent rating is warranted when the evidence indicates total impairment.  

The symptoms considered in determining the level of impairment under the Rating Schedule for psychiatric disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board has carefully reviewed the Veteran's treatment reports from the Houston VA Medical Center, as well as the results of his March 2013 VA examination.  Further, the Board has also prudently considered the Veteran's own statements, as well as his testimony provided in the course of his October 2016 Board hearing. 

In sum, these records show the Veteran has consistently reported experiencing several significant symptoms and impairments, which include: diminished concentration/memory, agitation, anger outbursts, anxiety, feelings of helplessness and hopelessness, irritability, aggression, difficulty sleeping, an exaggerated startle response, loss of interest in activities, suspiciousness, difficulty with establishing work and social relationships, a history of homicidal ideations, undergoing treatment for prevention of suicide, distrust, avoidance, and panic attacks.  

The evidence also indicates the Veteran has not maintained employment and was homeless throughout a portion of the appeal period.  In addition, the evidence shows he has been significantly estranged from his children and other family.  Further, the Veteran's vocational rehabilitation records indicate he was found to have an employment handicap resulting from his service-connected psychiatric disorder, which causes vocational impairment he is unable to overcome.  

In this case, the copious evidence plainly establishes the Veteran's psychiatric manifestations have resulted in deficiencies in all areas of life functioning.  Specifically, his symptoms have significantly impaired his ability to work, caused him marked social impairments, considerably impacted his family role functioning, caused marked deficiencies in judgment, resulted in his inability to successfully further his education, and resulted in severe mood impairments.  As noted above, the 100 percent evaluation criteria does not indicate total occupational and social preclusion; rather, it merely states a veteran must have total impairment.  The Board again notes a 70 percent rating is warranted when psychiatric manifestations cause impairment in most areas of life functioning; however, this Veteran's psychiatric manifestations have resulted in impairments in all areas of life.  As such, the Board has afforded the Veteran the benefit of reasonable doubt, and finds his disability picture more nearly approximates the criteria necessary for a 100 percent disability rating.  


ORDER

Entitlement to a 100 percent rating for generalized anxiety disorder throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


